Follow-up to the Berlin declaration (debate)
The next item is the follow-up to the Berlin Declaration.
Perhaps I might be permitted to say something - briefly - about it. On 17 January, the President of the European Council - whom I warmly welcome in our midst today - came to this House and presented her programme.
On 13 February, Madam Federal Chancellor, you were present to hear me set out my programme; today, you are reporting on the Berlin Declaration of 25 March, and so I can say what a joy is to me that you - at a time when your presidency is not even yet halfway through - have come to this House for the third time already. For that, then, let me, on behalf of all this House's Members, express to you my warmest and sincerest gratitude.
(Applause)
The chairmen of the groups will now proceed to give their considered opinions of the Berlin Declaration, and, while I, of course, have no desire to pre-empt them, there is, however, one thing I would like to say, and it is that, when the Berlin Declaration was in preparation, you, Madam Federal Chancellor, and your staff, were constantly available to the President of this House and those authorised to represent him, in order to give as much consideration to our ideas as you could, with 27 governments to preside over, be expected to give.
I, myself, have complied strictly with the resolution of the Conference of Presidents - of which I have tended to end up giving detailed interpretations - and have constantly informed, and been in constant consultation with, the responsible members of the Committee on Constitutional Affairs, as well as the Bureau and the Conference of Presidents.
We will now proceed with the debate, and I extend a very warm welcome not only to the President of the European Council, Federal Chancellor Angela Merkel, but also to Mr José Manuel Barroso, the President of the Commission.
(Applause)
Mr President, Mr President of the Commission, honourable Members of the European Parliament, ladies and gentlemen, I am happy to be able to pay your House a return visit, on this occasion in Brussels. We have reached something like the halfway point in the German Presidency, and, after last weekend, I believe we can claim to have taken a substantial step towards mastering two major tasks facing us all during these six months.
The first is that of energy and climate policy, on which Germany's Foreign Minister, Mr Steinmeier, has already reported to your House, and all I want to do at this point is to stress once more that in the key sphere of energy and climate policy the Council has succeeded in formulating important conclusions based on the Commission's proposals, and has thus demonstrated the European Union's capability to act in this field. The reason why that is so important is that we do, of course, know that Europe can lead the way in this area only if it can set itself ambitious targets. We do know, of course, that actually achieving those targets will require more work, but, after all, that is quite normal in day-to-day politics: one takes one step and, if that is successful then further steps follow, but the spirit in which we have managed to agree on a 20% improvement in energy efficiency by 2020 as well as binding targets on increasing the share of renewable energies in total consumption to 20% should enable us both to present a united front in the international negotiations ahead and to successfully break down these figures into individual targets for the Member States, and that is our next task. So, then, I will take this opportunity to ask for your House's support. We have already had a lot of backing on this front, and, with your encouragement, I am certain the Council will be able to formulate the necessary conclusions.
(Applause and heckling)
Let us take a look at the second key step we took last weekend. While the Berlin Declaration was on the one hand, an expression of the success story that the European Union has been, it also, on the other, highlighted the major tasks we still face together.
I would like, before all else, to say a very warm 'thank you' to the President of your House, Mr Poettering, and also to all your group chairmen, for getting this Berlin Declaration endorsed by Parliament, the Commission and the members of the Council counts as a triumph. I believe the sense of this Berlin Declaration as a joint achievement is of value in itself because it demonstrates the commitment of everyone involved in Europe to work together for its future. Looking at the Berlin Declaration, we see that the definition of our common values forms an important part of it. It also states, in very ambitious terms, that we share an ideal of European society and that we will work together to make it a reality. This ideal of European society is founded upon values that are close to our hearts - the values of freedom, solidarity and justice. Day in and day out, we are asked again and again just how we propose to put flesh upon them, and that is why I was so very moved by the way in which today's sitting of this House began with a strongly worded statement by it and its Members on what is happening in Zimbabwe. I stressed in my speech in Berlin on Sunday that we must not allow ourselves to become indifferent to the plight of the people in Darfur.
(Applause)
We cannot simply shrug it off; we have to do something about it, and while the Presidency of the Council will do everything it can to get tougher resolutions accepted by the UN Security Council as a means of making progress on this front at long last, we must - if this proves impossible at Security Council level - give thought to the possibility of sanctions being imposed by the European Union, for we must act; we must do something about this.
(Applause)
I also made it clear on Sunday that we are aware that 25 March is Independence Day in Belarus and that we - I believe we all - wanted to tell our friends in Belarus that they too have a right to see the European ideals become reality for them, and that we will give them our deliberate support as they go down this road.
(Applause)
I would take this opportunity presented to me in your House this afternoon to say that we, in the European Union will make it abundantly clear to Iran that its arrest and detention of 15 British seamen is totally unacceptable. Here too, we stand in unconditional solidarity with our British friends.
(Applause)
This also demonstrates that we are strong when we present a united front. There are many things that we can only achieve together. Contrariwise, that means that, if Member States of the European Union are to feel responsible for one another in difficult times, then we have to work together in the greatest possible number of spheres. Integration, support in difficult situations and solidarity can only be expected if each country is prepared, to some extent, to look after the interests of the others. It is by this principle that we should be guided in all the tough political decisions that await us.
In the Berlin Declaration we turned our faces towards the future and said that there were two things we wanted to do. The first is that we want to put the European Union on a 'renewed common basis' by 2009, and, although I know that the vast majority in your House are in favour of this - and I would like to thank you for your support - I do want to emphasise once more that an election to the European Parliament in 2009 in which we were unable to tell people that we were in a position to enlarge the European Union, to tell them how many members the next Commission would have, to assure them that responsibility for energy policy was in European hands, and that, in matters of internal security and legal policy, we were working together on the basis of majority decisions, in the manner in which circumstances made necessary ...
(Applause)
... such an election would be one that would do no more than put greater distance between the institutions and Europe's citizens. That is why it is crucial that we all demonstrate our ability to find common solutions. The Germans have been given a mandate to present a roadmap for this. I want to emphasise right now that we will not find a solution to the problem, but this roadmap must set out the direction we are to take. While we will strain every sinew in working on this, I would also ask this House to continue supporting us as we go forward, for I can tell you that we need all the help we can get.
(Applause)
Now that we have set forth the European Union's future tasks in the Berlin Declaration, there are several things that have to be done between now and the June Council. I would now like to briefly say something about what those things are, but not, however, before saying how pleased I am that, thanks to the considerable readiness on the part of all Member States to compromise, there are already some successes to report. It is good - and, in particular, it is in the interests of the public - that your House can now debate roaming tariffs, that money transfers between European countries are simpler, that it has been possible, with your help, to release funds for agriculture, and that we have made some progress in what is known as the Open Skies Agreement, that is to say on improving air traffic between Europe and America. It is by such practical points as these that people judge us, and that is why I am very glad that we have been able to make progress on these fronts, and I hope that we will make further concrete progress before the end of our Presidency.
We now have three important summits to look forward to. The first is the EU/USA summit on 30 April at which we want to deepen the transatlantic economic partnership. The progress made in the sphere of air traffic augurs well for this, but we do know that we could create a lot more synergy between Europe and the United States of America. I would like to express my very warm thanks to the Commission, and also to those Members of your House who support this. The issue of trans-Atlantic economic partnership has had new life breathed into it, and we are very confident that we will be able to look back on the summit at the end of April as one at which really tangible things were achieved.
Now for my second point, which is that it goes without saying that the issue of energy and climate change will be on the agenda at this summit. We know that the European Union has some very ambitious ideas on this subject, and we will try to canvass support for them and try to make them globally accepted. I am quite certain that emerging economies and developing countries will join us only if the industrialised countries set ambitious targets together, and that is why we will canvass support for this. I deliberately say 'canvass' because you all know that this is a mammoth task. We cannot promise too much at this stage.
We will also - although this is not a connected issue - take the EU/USA summit as an opportunity to do some preparatory work on the G8 summit in June in Heiligendamm in Germany, and we - that is to say, the German Presidency of G8 - have arranged things so that there will, at the beginning of May, be a meeting of the sherpas, in other words not just the Member States, but also the five so-called 'outreach states', namely China, India, Brazil, Mexico and South Africa, at which the technological aspects of climate change will be discussed, particularly with a view to exchanging new technologies and innovations, and then, with a view to the G8 summit, even more specific preparatory work on climate change and energy.
In May, too, there will also be a summit between the European Union and Russia. Not only the transatlantic partnership, but also the strategic partnership with Russia is absolutely crucial to us. I hope that we will be able to surmount the obstacles that still hold the Commission back from negotiations with Russia - I am grateful to the Commission for putting such incredible hard work and dedication into this - for the negotiations on a new partnership agreement are, of course, of the essence, particularly as regards issues of energy security and energy partnership, which are the reason why the EU/Russia summit - to be held at Samara in Russia - is of the utmost importance.
Then there will be another summit - this one involving the European Union and Japan, which is intended to address itself above all else to the issue of how to improve our economic cooperation, for people in Europe will largely judge all of us who represent Europe by whether we can safeguard for the coming decades that which has made Europe strong - a community of values, a community of people whose individual dignity is protected, which has brought people prosperity and social cohesion.
In my Berlin speech I said that we have a responsibility to bring Europe, and our ideals, to the world and to win others over to what we believe. We cannot do this by waiting to see how things develop, by isolating ourselves or by becoming absorbed in our own problems, but we can succeed only if we actively seek to gain support for our own values and ideas. Europe can achieve this only if it is capable of taking action, if it is not preoccupied with itself all day and if it does not stand in its own way. That is why it is so important that we, as soon as possible, restore the European Union's capability to act, so that Europe can ensure that the people of this European Union can look forward to a secure and free future, for that is what they have every right to expect. It is that purpose that unites us. Thank you for your attention.
(Sustained applause)
Many thanks for your report, Madam Federal Chancellor, President of the European Council. The applause has shown that the European Parliament greatly appreciates your strong European commitment.
President of the Commission. Mr President, firstly, I should like to welcome and strongly support the President of the European Parliament's initial declarations on Zimbabwe and Darfur. The human rights violations there are unacceptable. On behalf of the Commission, I strongly condemn those violations and appeal to the authorities of the countries involved to respect the human rights of their citizens.
(Applause)
Last weekend, the Europe of the past and the Europe of the future met in Berlin. As the declaration states, we celebrated 50 years of achievement in Europe: peace, freedom and solidarity, and prosperity beyond the dreams of even the most optimistic founding father of Europe. By one of those fortunate historical coincidences, we celebrated our unity in Berlin, the city that was the symbol of a divided Europe and is now a symbol of this new, enlarged, united Europe, with 27 Member States and almost 500 million citizens. The celebrations in Berlin were a very inspiring moment for Europe. I speak for many who were there when I say that we felt the European spirit among us.
The Berlin Declaration proved worthy of the occasion, recommitting European institutions and Member States to European values and European goals for the 21st century. I was delighted that the declaration, a proposal made by the Commission in May 2006, became such a fitting centrepiece for the celebrations.
I wish to congratulate Chancellor Merkel and the German Presidency on the crucial role they played in this great European success. Chancellor Merkel, I believe that your personal commitment to it, your personal history and your understanding of the importance of freedom for your country and for Europe was decisive in creating that spirit among all the leaders in Berlin.
(Applause)
I was also very proud to see the three European institutions sign the declaration. The presence of the European Parliament is a sign of the democratic maturity of our Union, which deserves to be emphasised. I must also praise the very useful role played by President Poettering on behalf of Parliament in the run-up to the Berlin Declaration.
Today, before this House, I should like to make two points. Let me start by emphasising the success of the twin-track strategy. Taken together, the two European Councils in March represented the twin-track strategy in action. The spring European Council demonstrated the commitment to delivering results in the area of energy and the fight against climate change. The Berlin Declaration showed the commitment to agreeing on an institutional settlement before the 2009 European elections. This shows that it is wrong to see conflict between a pragmatic approach and a political vision. On the contrary, this commitment to a twin-track strategy is the right one. On the one hand it will deliver results and recreate the political momentum to settle the institutional problem. On the other hand, in order to deliver still better results, we really need more efficient, more democratic and more coherent institutions. A Europe of results is a political vision based on constructive pragmatism, designed to address the concerns of our citizens and to provide European solutions for European problems.
We also need a treaty settlement because of the great global challenges that Europe faces in the coming years. Only together, in a more effective way, can the European Union tackle the challenges of the globalised world. It is obvious that even the biggest Member States cannot tackle climate change, energy security or mass migration alone. They cannot respond alone to the increased competitiveness of this global economy. We need to do it together in a true spirit of solidarity. I believe this is the message from Berlin and that this message has now been translated into an equal commitment to find a solution to the institutional question before the 2009 elections.
(Applause)
There is another reason why the Commission strongly supports a rapid but ambitious institutional settlement. There is no doubt that the failure of the ratification process of the Constitutional Treaty leaves a permanent shadow of doubt hanging over the European Union. Even when there are significant results, such as those achieved at the spring European Council, there is always this doubt, this negativism, this pessimism, this scepticism. We are always confronted with a question that deserves to be answered: 'How can you convince us', the most sceptical ask, 'that you are serious about addressing those global issues when you are not even able to settle matters relating to your own rules and to the institutions in which you are working?' What credibility do the European Union institutions and European leaders have when they fail to come to a consensus on those issues?
I therefore believe that we need progress in this regard. Failure to agree on an institutional settlement will cause divisions which could threaten our common values. European history should remind us that we can never take the great achievements of peace, democracy, freedom and solidarity for granted. Nobody should take those achievements for granted. We need permanently to nurture our progress in terms of politics and values. If we are to preserve and protect those common values - those we have named in our declaration, the inviolable dignity of the individual, freedom, justice and solidarity: all those values that make us not just a market but a political community and a union - we need to reform the institutions of our community of law.
The preservation of our common values is a permanent work in progress, which I call the 'unfinished European adventure'. To have a better Europe, we need better institutions to deliver better results. I think the political will is there and we must now produce results in that area too.
During the informal summit after our celebration, I asked Member States to keep up the momentum during the coming months. I asked for the active cooperation of national governments. All Member States signed the Treaty, which was impossible to ratify as a result of two negative popular votes. However, the commitment undertaken obliges all Member States to work in a constructive manner for a joint solution. As President of the European Commission, it is my responsibility to call on national governments to make a special effort in the coming months and to support the German Presidency in its very important efforts to reach a solution.
(Applause)
Let me repeat the message that I sent to the European Heads of State and Government and in Berlin. It is important for the future of the European Union to understand that when we speak about Europe, it is not just about the European institutions: the European Commission or the European Parliament in Brussels or Strasbourg. I said during that ceremony, at which some of you were present, that the European Union is not a foreign power invading our countries, it is our common project. Europe is not 'them', it is 'us'. I said to the Heads of State and Government that it is tempting but dishonest for national politicians to take all the credit and give Brussels all the blame. Let us resist that temptation.
(Applause)
This is the ethic of European responsibility which we all must share.
After Berlin, there is a political commitment to settling the institutional impasse. The Commission will fully support the German Presidency, working with the other Member States, in efforts to reach a clear and precise roadmap and, if possible, a precise mandate by June. Let us not forget, as I said during last weekend's celebration, that this is the kind of historic test that a generation of political leaders faces just once in its lifetime.
I shall conclude with the same appeal I made in Berlin. With pride in our past, let us look at the future with confidence. Let us work together - the European Commission, the European Parliament, Member States and European citizens - to take the great legacy received from our founding fathers, to take those great values into the 21st century.
(Applause)
Many thanks for your speech, Mr President of the Commission. I should also like to thank you for your constructive cooperation on the Berlin Declaration - after all, it was your idea for the three institutions to issue a joint declaration. Once again, many thanks, Commission President Barroso.
Mr President, Madam President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, we have just commemorated fifty years of the Treaty of Rome, and fifty years amount to two generations - hardly very much at all in terms of history, but a considerable age in the eyes of the young.
It has often been said over the last few days that the most frequently cited benefits of European integration - peace, stability, relative prosperity, the social model - have little to say to the younger generations, for they live with them day by day. To that, I have two answers to make. The first is that young people need to be aware of their good fortune that such things should have become self-evident realities; the second is that this vision of things must be set against the fact that the instability of the modern world - as witness the tragedies, among others, of 11 September in New York, 11 March in Madrid and, indeed, 7 June in London - makes it clear to all of us, of whatever age, that life in peace, in security, and with certain resources is not the day-to-day reality for everyone on this earth, not even in our own countries. I am also much moved to think of our fifteen British soldiers who have been taken prisoner.
Peace and security have to be worked at day in and day out, as will be illustrated once more by the debate that we will be having tomorrow morning with Mr Solana.
If I may, a few days short of my sixtieth birthday, try to put myself in the shoes of a young European, the advantages I might see in the European adventure might well be, among others, the greater ease with which I might learn foreign languages and the possibility of participating in school exchanges, internships, sporting tournaments and cultural events - all this while crossing virtual frontiers and using a single currency. That is not something to be sneezed at. Living in a village or a town twinned with another, enjoying programmes under the patronage of the European Union and benefiting directly or indirectly from the economic growth generated by the union of our countries are no small things. Being a national of states that present a more united front to our partners and competitors throughout the world, which are the leading donors of humanitarian aid, which monitor the democratic conduct of elections around the world and which send peacekeeping forces to many conflict zones - all that is not something about which to be indifferent.
As an example of such undertakings, I would cite the civil crisis management mission that the European Union will be undertaking in Kosovo after the future status of this independence-minded province of Serbia is settled. This will be an unprecedented operation for our countries.
All those things are positive and satisfying and do us credit in the eyes of the young and, I would say, of everyone. Admittedly, Europe is not a panacea and does not resolve all our problems - far from it - but nobody has ever claimed that it would. What the EU can do, though - and do better than our Member States separately - is to help resolve problems, to face up to new challenges and to rearrange our priorities.
Whether or not we wanted it that way, globalisation is the reality from which we cannot escape. We may well very often deplore - whether rightly or wrongly - its negative features, but globalisation does also have undeniable advantages, such as easier communication, simplification of information and openness to other cultures, to name but a few of them.
In this process of globalisation, Europe has a role to play, values to defend and a model of society to promote. Europe is not doomed to silence, not constrained to accept everything without speaking out and not condemned to be steam-rollered by events. If we so wish, we can influence the course of history, in the same way as we have done over the past fifty years.
I cannot let this occasion pass me by without congratulating you, Madam President of the Council, and, above all, thanking you, first of all because your appearance in this European Parliament three times in the course of three months testifies to the respect you have for the work we MEPs do. In so doing, you are setting an example that I am sure your successors will want to follow. Secondly, I want to thank you because, by organising - successfully, as we know - a great European festival in Berlin on 25 March to celebrate fifty years of the Treaty, you have shown that Europe is not just about the making of speeches and laws, but can also be about emotion, joy and conviviality. Last of all, I want to thank you because the Berlin declaration, which the European institutions have adopted, is a readable and powerful document that puts Europe back in the saddle and gives us a new perspective by proposing that an institutional settlement be found between now and the next elections, which will be in 2009.
Madam President, your determined public action, combined with your personal modesty and your human warmth, does honour to Europe and advances its cause. Under your Presidency, two European Councils have been held, both of which are universally acknowledged as having been successful. On the crucial issue of energy and climate, Europe has shown the way by deciding to equip itself with institutional tools to face these great challenges and make its voice heard. That is how Europe must function and act; that is how our fellow citizens, and particularly the young, will make this project, which is more contemporary than ever, their own.
(Applause)
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, although the word 'historic' is being devalued by over-frequent use, that should not deter us from calling situations historic when that is what they actually are. The situation in which we find ourselves today is one such, and, of all those who criticise the Berlin Declaration, I would ask just what they think would happen if it had not been made.
So, then, Madam President-in-Office of the Council, my compliments to you on the outstanding job of work you have done. For a long time, you kept your cards close to your chest - tactically speaking, that was smart of you - and, by the Berlin Declaration, you have achieved what was meant to be achieved by this point. You played the right move, and Europe was the winner, but the historic stage begins now, for now the question has to be asked as to what is to happen next.
It is perfectly plain - and I, personally, find it regrettable - that the constitutional treaty is not going to enter into force in its present form. That is something we will have to live with. This Constitution is not going to happen. That must not be taken to mean that there is no Constitution, even if the treaty does not bear the name of 'constitution'; we Germans have been living for sixty years with a constitution that is called the 'Basic Law', and it makes a great constitution.
We are at the stage where the question has to be answered as to what is to become of this continent in the future, and that question is a crucial one. There are those who want another Europe, who reject the revision of the treaties in the belief that Nice was a treaty too far in any case, and that we are, despite it, enlarging anyway - whatever happens and whatever the cost. To these people - on behalf of my group and I believe also on behalf of the overwhelming majority in this House - I say this: 'On the contrary, the process of European integration is not over; it must continue, and we want it to go on.'
(Applause)
The reason why we want it to continue is that we need it, and, to all those who want the European Union to be enlarged, we have to say that there will be no enlargements unless the Union is reformed and unless the Treaties are renewed. To Mr Kaczyński and Mr Klaus, I say that these gentlemen will do great harm to Croatia if they obstruct reform of the European Union.
(Applause)
I urge them not to let others pay the price for their policies.
Why is what we are doing now historic? I would like to see the advocates of the integration process displaying the same enthusiasm as you do, Madam President-in-Office of the Council. I would like to hear the advocates of an integrated Europe making as much noise as we hear its opponents doing. What is called for now is a bit more readiness for the fight, for, while Europe thinks of itself as big, it is in fact small.
The twenty-seven Member States are home to 500 million people, who make up 8% of the world's population, and that percentage is tending to decrease. As for China and India, now they are big countries. The United States possesses economic and military might that make it a superpower. If the integration of Europe fails and we end up with a multi-speed Europe, if Europe - which is small enough already - weakens itself by breaking up into its constituent parts, then it will fail. It is for that reason that we need all twenty-seven Member States and integration in Europe, for that is where our future lies.
(Applause)
If Europe were to fail, we would see the death not only of a constitutional treaty but also of an ideal, and what ideal is that? Let us not mince words about what lies in our past, what 50 years of integration have enabled us to overcome: hatred and intolerance, pretensions to Great Power status and the marginalisation of minorities, religious intolerance and the persecution of those who think differently about political matters.
Territorial integration has enabled us to put a stop to the ambitions of those who would be Great Powers; a combination of economic progress and social security has made social exclusion a thing of the past, and the concept of integration has defeated ethnic, religious and cultural intolerance, yet the things I have described are still there, for hatred, exclusion, oppression and even the striving to dominate others have now returned to our Union, not only in Eastern Europe, but throughout it.
These things would return to our Union with undiminished force if we were to wreck the process of integration, and that is why the cry to arms goes up to those who - under our President of Council, Mrs Merkel - are fighting for the continuation of the process of integration and for a deeper Union, to those who dedicate themselves to Europe's values, the values that have made us strong and an example to others, for we cannot allow a situation in which the Commission, when negotiating with other states, says to them: 'You, if you want to join the EU, must put yourselves through a process of transformation, a process that nullifies everything by which you were governed up to now, but we ourselves - the ones who are demanding this of you - are not able to reform ourselves'. How are we supposed to be credible if that is the case?
(Lively applause)
The situation in which we find ourselves today is a historic one, and you, Madam President-in-Office of the Council - although I have to admit that I, as a German Social Democrat, do not find it easy to say this - will, at home, as you go down this road, find us Socialists alongside you.
(Applause)
Many thanks, Mr Schulz. The President was not entirely correct. I would ask that, in future, you refrain from always taking the duration of a speech as an example - the quality, by all means. The President's objectivity does not permit him to go any further.
on behalf of the ALDE Group. - Chancellor, I congratulate you on your achievements - text and consensus.
Your celebration of the Union's success was both timely and appropriate. It is largely to the European Union that we owe the security, prosperity and opportunity our citizens enjoy.
As we sat in Berlin's Historisches Museum on Sunday morning, two things struck me. The first was your inspired move to engage the European Youth Orchestra for the occasion; it is first class and it deserves better financial support. The second was that of the 31 people on the platform - Heads of State and government, presidents of the institutions et al - you were the only woman. It brought to mind a verse by the poet Robert Burns:
'While Europe's eye is fixed on mighty things,
The fate of empires and the fall of kings;
While quacks of State must each produce his plan,
And even children lisp the Rights of Man;
Amidst this mighty fuss just let me mention,
The Rights of Woman merit some attention.'
Chancellor, you set us an example: we need more women at the highest levels in politics.
(Applause)
Indeed, in current circumstances, perhaps only a woman could have secured agreement.
However, I cannot congratulate you on the procedure you chose: a text drafted in the catacombs of the Bundeskanzleramt and signed by the Presidents of the three main institutions should not have the temerity to open with the words 'We, the citizens of the European Union'. For it is the citizens of the European Union who need to be re-engaged in the task of building Europe. President Barroso was right when he said that the institutions must respect diversity, but the Member States must promote unity. The impressive festivities in Berlin were replicated in too few other European capitals. Until all your colleagues in the European Council actively argue the case for Europe, day in and day out, no solid foundation will exist.
Nor does it help, Chancellor, for the European People's Party, your party, to claim all the credit for building this Union. The drafters of this vainglorious EPP declaration rightly praise Monnet, De Gasperi and Kohl, but their memory is selective at best. Thatcher, Chirac, Berlusconi: they were all EPP leaders too, but you seem to have overlooked their contributions. The Union is not the project of one political party. It belongs to us all.
(Applause)
We hope, Chancellor, that the Berlin Declaration will herald a new departure. We look to the intergovernmental conference you have secured to put in place the institutional building blocks of the Union's future. The new Europe, the Europe Berlin envisages, should be one where the Union helps its citizens to grasp the opportunities of globalisation and shows them solidarity in facing new global challenges; one where democracy has the upper hand, and our values have the final word.
(Applause)
on behalf of the UEN Group. - (IT) Mr President, President-in-Office of the Council, ladies and gentlemen, the Berlin summit was a time of great excitement, particularly for those who, like myself, have held a seat in this Parliament since 1989, the year that signalled the new birth of Europe. The declaration recognises that Europe is a Union of States and not a new Super-State, and recognising the identities of the peoples of the Union and their differences within an association based on shared aims is the strength that enables us to press on towards achieving that political union we have yet to attain.
We regret that it was not possible to recognise our roots in full: precisely because we believe strongly in the secularism of the institutions, we are equally convinced that, if we fail to recognise all of our roots, politics is impoverished. In our complex, multicultural and multi-ethnic society, with different ideas on the concept of democracy for achieving peace, which goes hand in hand with the universal recognition of respect for human dignity, there is a need for dialogue between cultures, and in order to recognise others one must first recognise oneself, from the everyday life of individuals to that of States.
We remain resolute in reaffirming the danger of theocracy of any kind, and equally of extreme secularism, which slowly destroys the core values of society in individuals and in politics. We are concerned by the confusion made by too many between the essential concept of the secularism of the institutions and the acceptance of a cultural and political relativism that leads to extreme secularism.
We are opposed to a Europe consisting only of the market, and to those pseudo-cultures that lead citizens to search for a virtual life to replace real life, for reasons of powerlessness or fear. We want a political Europe able to inspire the desire for democracy in places in the world where millions of women and men still suffer a lack of freedom and the rule of law.
Europe urgently needs flexible and clearly defined institutions, because it is today that terrorism is at our door and it is today that we need the ability to identify and swiftly carry out our missions - as we affirmed in the European Convention - both within and outside of Europe: from energy resources to water supply, from climate change to reaffirming human dignity.
We fear that 2009 is too far off, but ad impossibilia nemo tenetur - nobody is obliged to do the impossible - even though we are so convinced of the strong and sincere commitment of the German Presidency, and Chancellor Merkel's great ability to both mediate and persuade, that we hold some hope that it may be possible to shorten this timeframe.
on behalf of the Verts/ALE Group. - (IT) Mr President, ladies and gentlemen, I would like to say straight away to Mr Watson and Mr Daul, and to others, that there is a perfectly simple way to have more women: co-presidency. We have been successful in this in the Verts/ALE Group - it works very well - and I highly recommend it to you.
We are greatly encouraged, Chancellor, by the Berlin Declaration. There are times when solemnity, rhetoric and formality are fitting, and the 50th anniversary of the creation of the European Community is surely one of those occasions, particularly because so many lives were lost in reaching that point, and it was a very hard battle that took quite some time.
We also recognise your role and are grateful to you for it - although I believe that in some way it all forms part of your duties - and we are pleased to note that in this case, unlike others - I must mention energy, cars, etc. - the German Presidency has demonstrated a European sentiment that is surely equal to the situation.
I believe that the message has got through and that public opinion has understood that this 50th anniversary is a positive goalpost and that we must continue our efforts. Of course, the European people have not paid all that much attention to the wording of the declaration or to how much work went into putting together these two short pages, in which there is not in fact anything particularly extraordinary or original. Rather, in my opinion, it is that which has been omitted from the declaration in question that demonstrates the existence of a deep division among governments - I must emphasise, among governments - as regards the future of Europe, a division that does not bode well for the work ahead of you, Chancellor, in the next few months.
We know full well that the dream of a European Union has not yet been realised; that in Darfur we cannot yet intervene as the European Union because we are divided; that energy policy - alas - for many governments essentially means bowing down before President Putin; that we are not able to define an original policy on relations with the United States, and that for all these reasons we need a strong European Union, complete with a constitution.
Chancellor, if the aim for the remainder of the Presidency is to find our way out of this impasse, we simply cannot afford to delude ourselves: the purely intergovernmental method will not work, nor will the Berlin Declaration method, since we will not succeed, in a repeat of the night of the Nice intergovernmental conference, in reaching an agreement capable, as you have said, of saving the substance of the constitution.
For this reason we call on you to have the courage to try democracy, to have the courage to authorise the opening-up of the intergovernmental conference, allowing the European Parliament to participate in it via a codecision procedure and a 'shuttle' system, publicity and debate; European citizens want more Europe, not less Europe, but their governments are not always able to demonstrate it. Therefore abandon the idea that only an intergovernmental conference can enable us to achieve results, because it will not work and we will not save the substance of the constitution; we will simply be left empty-handed.
on behalf of the GUE/NGL Group. - (DE) Mr President, Madam Chancellor, ladies and gentlemen, when we talk of the European dream nowadays, we are usually quoting the American Jeremy Rifkin. In any case, the EU Heads of State or Government and their sherpas have not been dreaming - and certainly not together.
The Berlin Declaration neither describes a dream nor reflects reality; on the contrary, it represents a further denial of reality, which is preventing any clear identification by the Heads of State or Government of the crisis in which the EU finds itself. This also means, of course, that there is no initiative offering a way out. Consequently, the danger of disintegration and renationalisation continues to grow. There is no rejection of a socially and environmentally destructive neoliberal free trade area, or of further militarisation of the EU.
The Declaration does not say a word about the situation of millions of people within the EU affected by poverty, long-term unemployment, precariousness and social exclusion. They do not figure in it. The message of the Declaration goes out only to the governments themselves, not to the people of the Member States; and thus it cannot be said to contribute to the creation of a European identity. Commentators have spoken of this being a test case for the constitutional process, as others have already mentioned today in principle. This translates as meaning that the future Constitution or Basic Treaty will come about by secret diplomacy without any involvement of civil society. Then everything will be just a matter of pressuring the Heads of State or Government - and some of my German fellow MEPs are threatening to leave Parliament if these leaders do not toe the line. In my opinion, this is indeed an extremely democratic argument - I really mean that.
If the governments in the EU were really serious about their promises to give the Union a new, viable common basis by the 2009 elections, the following would need to be done. All passages pushing for economic liberalisation, privatisation and militarisation would have to be deleted from the entire draft European Constitution. A debate on the European Union that most of its residents want would have to be opened. The third part of the present draft Constitution would have to be deleted in its entirety. The detailed policy objectives and requirements would have to be replaced by clear rules on powers and responsibilities and procedures that left scope for different policies. Article I(41)(3) would have to be replaced by a clear ban on wars of aggression and a commitment to international law, and the European Defence Agency, which is already up and running in anticipation of the EU Constitutional Treaty, would have to be closed.
on behalf of the IND/DEM Group. - (DA) Mr President, Chancellor Merkel, the public festivities in the streets of Berlin were wonderful, but their keynote was perfunctory, pompous euronationalism. Mrs Merkel made a good speech. Our own President, Mr Poettering, signed a document on behalf of myself and my fellow MEPs, even though we had still not been shown the wording and had had no opportunity to influence it. No such thing must ever happen again. The European Parliament should not take part in preparing documents that MEPs are not allowed to see until the documents are adopted.
The most important clause is the last one, with its commitment to adopt a new Constitution that can enter into force before the EU elections in June 2009. Germany wants to see the Constitution doctored. There is a desire to change its name and perhaps to remove textual references to the flag and anthem, although not the flag and anthem themselves. Part II would be removed, and this with a view to adopting the common fundamental rights in a two-line reference to these. A handful of amendments would be made to Part III so that the Constitution might be presented as an innocent little amending treaty, but the main content would be the same as that rejected by French and Dutch voters.
All democratic forces should now, therefore, unite in demanding referendums on the next treaty in all the countries, and why not on the same day? In that way, our leaders would be forced to devise a document that could be approved by the voters, and the next treaty would give more influence to the voters instead of taking influence away from them, as the Constitution does. The heart of the matter is, of course, that, in 59 areas, there is a shift from unanimity to qualified majority voting, that is to say from unanimity, in which each country's voters have the last word, to qualified majority voting among officials, ministers and lobbyists behind closed doors in Brussels. That is the order of the day: too much Machiavelli and not enough Montesquieu. Thank you, Mr President, even though in this case there is nothing to say thank you for.
Mr President, fifty years ago, the Treaty of Rome was concluded between countries in which the level of social protection was comparable and which, though rich in diverse cultures, also shared in a common civilisation. The principle underlying this treaty was that of Community preference, guaranteeing our producers, and small farmers in particular, prices higher than those on world markets.
This treaty has gone completely off the rails; Community preference has given way to an invasion of non-European products; deindustrialisation is costing Europe hundreds of millions of jobs, and agriculture and services have the axe hanging over them. By thoughtlessly opening up its borders, Europe has created unemployment, job insecurity and poverty, difficulties to which no reference is made in the Berlin declaration, which is a monument to cynical self-satisfaction, totally detached from reality and from the peoples, offering this Europe of ours no content, whether worldly or spiritual. As Pope Benedict XVI himself has commented, it even manages to gloss over the Christian roots of Europe; was that what the agreement of a Christian Democrat President of this House and a Christian Democrat President of the Council was needed for?
This Union is no longer democratic; the international institution is becoming a superstate, a state rejected by public opinion. Public opinion chased it out through the door, yet you now seek to bring it back in through a window. None of this has anything to do with the real spirit of Europe, and we will not endorse these wayward developments.
Mr President, when you peel away all the self-congratulatory verbiage, in reality, this Berlin Declaration in many areas amounts to very little in terms of substance. In pursuit of the central tenet of the Treaty of Rome of securing ever-closer union, which the declaration is supposed to celebrate, many Euro-enthusiasts had seen it as a key landmark to relaunching the rejected constitution. When it came, however, after all the secrecy, the declaration was not even able to mention the constitution. Instead, it peddled much of the old nonsense about the EU being the peace machine of Europe. In my view, NATO, not the EU, can take most credit for the defence, return and promotion of freedom and democracy in Europe.
The idea of European cooperation is not in question. It is the means and ultimate purpose which divides. Euro-sceptics believe in the benefits of voluntary, mutual cooperation between sovereign nation states. What we reject is the orchestration of such by a grasping, centralising EU for the purpose of forcing an unwanted political integration upon the citizens of those nation states. This declaration clings to that goal and therefore it is flawed.
Mr Allister, we congratulate you, as a representative of your home country, on the Government of Northern Ireland.
(DE) Mr President, ladies and gentlemen, Madam President-in-Office of the Council, what your presidency is doing for us Europeans is to give us courage, in that, for the first time in a long time, we are being given the impression that Europe might actually emerge from the cul-de-sac into which the failed ratification of the Treaty has led us. We will not be required to work towards a new constitution, but the way in which the European Union is constituted must be adapted to new circumstances. That much is not a matter of doubt. That will call for courage and leadership of the kind you have already demonstrated, and you will have our continued support along the way.
It is not, however, only the Heads of State or Government whom you will have to win over to this enterprise, difficult enough though that will be. You must also rekindle the European peoples' enthusiasm for the European Union, for the EU risks forfeiting the confidence of its peoples, and it may well be that it has already done so. The question arises as to whether the integration to which Mr Schulz paid tribute is the right formula; although I have to say that I do agree with this basic approach and believe that integration is at the heart of the European way, more integration will not win us the support of ordinary Europeans, and so I urge you, Madam Federal Chancellor, to make yourself the spokesman for those who, although convinced Europeans and in favour of the integrationist approach, are less than satisfied with the way this European Union is perceived.
The source of the disquiet, of the distance to which you yourself referred, is the excessively regulatory approach to legislation, with decisions taken here being perceived, by people at ground level, as harassment on the part of Brussels, and if you, Mr President of the Commission, want an example of this from your own area of responsibility, I recommend the study, shortly before going to bed one night, of the directive on the protection of soil; I can promise you that it will give you nightmares. While we are right to celebrate the European Union's historic triumphs, what the dissatisfaction with it makes clear is that what Europe now needs, in general terms, is not more integration, but boundaries - both within it and between it and the outside world. Integration is indeed a good thing, but it has become unbalanced, in that we sometimes have too much of it at home, while outside - which is where the public want more of a common foreign and security policy - there is not enough of it, and, if you doubt that, you need only ask yourself whether it is not indeed the case that an appeal for the release of the brave British soldiers is much more effective when it is backed by the whole of the European Union rather than coming from only one Member State.
The European Union needs to be liberated from the encrustation with which the integrationist approach has overlaid it, and that is where your thinking about discontinuity hits the nail right on the head, with the idea that a draft act that has not been passed into law by the end of a legislative period should be required to lapse. That will make for clarity, make it clearer who is responsible for what, and will build confidence, and so, Madam Federal Chancellor, my wish for you is that you succeed in winning back the trust of the peoples of Europe, which you have the opportunity to do.
Mr Nassauer, we all have to make a massive joint effort, and that is what we are going to do.
(PT) Madam President-in-Office of the Council, speaking as a socialist and a woman, I too should like to congratulate Mrs Merkel on her Presidency. I feel that she has already made a difference and that more women are needed in decision-making positions.
Over the fifty years of its existence, the European Community has fulfilled Jean Monnet's dream; it has consolidated the project of peace, freedom and progress and has extended its borders. There are now 27 Member States, whereas 50 years ago - and indeed more recently in the case of my country, Portugal - some of those countries were living under the yoke of dictatorships. More peace, more democracy, more wealth, the free movement of workers and goods and a single currency now adopted by 13 countries; this is a priceless legacy.
Europe has changed over the course of these 50 years, but then the world too has changed enormously, and with it the needs of Europeans. Globalisation, climate change, energy problems, the ageing population, migration and terrorism are challenges to which fresh answers must be found. We have a responsibility to find solutions to the problems of the present and to meet the citizens' expectations. This will be the best way of promoting social stability and of contributing towards the balance of the world.
Internal peace and stability will count for little if solutions are not found to the Iraq war, the Middle East crisis and the serious problems facing our neighbours in North Africa.
The Berlin Declaration rightly relaunches the debate on the Constitutional Treaty and commits the 27 Member States to placing the EU on a renewed, common basis before European elections in 2009. A consensus must quickly be found. It cannot be denied that there are obstacles, but this is a good opportunity for the Member States to show the world and the citizens that what unites us is more significant than what divides us. This is the only way we will gain the citizens' trust.
(DE) Madam President-in-Office of the Council, what I want to do most of all is to congratulate you on two sentences in the Berlin Declaration, the first of which is the one that says that 'we have united for the better.' That is a wonderful thing to say, and I see it as running directly counter to those who carp and doubt, who only ever grumble that the EU is something in which their participation is compulsory. What this is all - precisely - about is 'uniting for the better.' I also think this beguilingly simple form of words strikes a note to which every citizen can relate.
I would also like to congratulate you on having managed to include in the Berlin Declaration a binding commitment to making 2009 the date by when the European Union is to be put on a new footing. That is so definite that none of your fellow Heads of Government can go back on it without suffering a really serious loss of face.
Good though it is that this joint declaration should have been made, I have to say that I find its content rather vague, for it has nothing to tell us about what Europe's future is supposed to be like or - and this is the most important - about how the man and woman in the street are supposed to be involved in it, and so, as we look forward to the second half of your presidency, we look forward to proposals as to how that is to be accomplished. From the depths of our hearts, we wish you much success. If ever you need support in getting the citizens involved, you can certainly rely on us.
(PL) Chancellor, Mr President, the two greatest achievements of integration have been the Common Market and enlargement. The Common Market brought Europeans prosperity, whilst enlargement has given the European Union a sound footing in terms of international relations. However, the Berlin declaration, instead of expounding these achievements, appears to be concealing them behind vague formulations about openness and cooperation. Underplaying the role of the Member States to such an extent is a grave error. The declaration has been written solely in the name of the citizens. If we want integration to develop, we must attribute greater importance to the Member States, which support integration and are not its enemies.
Please, Mr Schulz, when you speak of enlargement, do not hide behind the Constitutional Treaty, President Kaczyński or President Klaus. Putting a halt to enlargement is purely and solely an expression of our, and of your, fear of the future.
This document is also offensive in that it fails to mention Christianity. This is an example of prejudice which makes a Europe of common values impossible.
(DE) Mr President, Madam President of the Council, today finds me feeling rather unsure of myself, for, despite having sat in this House for twelve years, I have no experience of singing the praises of Council Presidencies, yet your work obliges me to do so. The last great Europeans to speak in this House - Mitterrand and the post-Presidency Juncker - tended, in their Europeanism, to occupy the terrain between melancholia and despair. I have a great deal of respect for the way you have taken on the challenge of Europe, and have done so even though the incredible expectations people had of your presidency might well have weighed down on you from the outset. What the Berlin Declaration lacks is 26 signatures, the signatures of 26 Heads of State or Government attached to a birthday declaration, a declaration full of the patently obvious - but yours is there. You are the first to emerge from the mechanism in which Council members obstruct one another, menace one another, trip each other up and lay traps for one another and make that commitment, and you deserve all respect for that.
I would have liked to have heard - along with the references to the EU's successes - more said about the disappointment of people's expectations and the crisis of confidence in the Union. I congratulate you, and want to express my respect for you, on having got the constitutional project out of the pack ice; that showed leadership, that was a freestyle performance on thin ice.
There are just two more things I would ask you to consider. Firstly, although the goal you have set is the only one that Europe can now strive for, the question arises as to whether the method is the right one, whether it might rather be the case that the constitutional crisis might be overcome by something extra, by a stronger and more persuasive Europe, with perhaps this or that additional function, or more convincingly democratic. Is your goal achievable using a method that harks back to the days of mounted couriers riding from one state chancellery to another, always bringing you the same message - the age-old claims and desires of the national governments.
Secondly, there is the Charter of Fundamental Rights, and this is where I entreat you, Madam President-in-Office of the Council, for, if the Charter of Fundamental Rights is detached from this constitutional treaty, you will split the great movement in favour of the Constitution, and that will bring a result that many of us who have fought for the Constitution will regard as unacceptable, for fundamental rights are central to this European project.
Thank you, Mr Voggenhuber, not least for the way in which your cooperation with the President in Parliament helped things to work out so successfully.
(IT) Mr President, ladies and gentlemen, Mrs Merkel is sincerely committed to revitalising Europe; however, I do not agree with the method and material with which she seeks to do so. An attempt is being made to lay aside the social, political and democratic crisis and the significance of the French referendum, and to do so by focusing solely on the intergovernmental method, which has even prevented parliaments - including myself, for example - from being privy to the Berlin Declaration, and on continuing with the old liberalist treaty, perhaps eager to create a minimalist version of it.
Problems are not solved by continuing down the same path that created them. On the contrary, we must change text and context and focus on democracy and rights, listening once more to the people and to parliaments, beginning with the European Parliament, in order to rewrite a constitution founded on the right to citizenship, peace, work and the environment and then putting it to a European referendum in which the last word lies with the people.
(CS) Mr President, we were told not long ago that neither the Czech Government nor the Czech President have been informed of the content of the Berlin Declaration.
The objective of this concealment was perhaps to smuggle in at the end of the Declaration a sentence obliging the Member States to adopt a mini Constitution, which will not be called a Constitution so as to avoid giving citizens the opportunity to decide on it in a referendum. The sentence was to be submitted at the last moment, over the heads of the Member States. This undignified attitude does not befit the democratic Presidency of the EU but has more in common with the sort of political manipulation which we remember all too well from the Eastern part of what is today Germany, in other words from the former German Democratic Republic. In the end, what has remained is a sentence that says nothing, recommending that the EU be placed on a new footing, a sentence that will take us two years of argument to interpret.
In the Czech Republic we have a clear interpretation: 'Let us return the Union to its original core values, which have yet to be fulfilled. Let us remove the democratic deficit and ensure the free movement of workers and services. Let us reform agricultural policy, which discriminates against the new Member States. Let us, lastly, abandon attempts to produce endless reams of regulations and let matters take their natural course.' Thank you Mr President.
(DE) Mr President, Madam Federal Chancellor, Mr Barroso, I thank the Federal Chancellor and the President for what they have said.
I shall begin by acknowledging the historical importance of the 50th anniversary of the signing of the Treaty of Rome.
Whatever our view of the kind of Europe we want to see, I think we must all welcome some of the important achievements of Europe in the past five decades. We have contributed to the development of friendly relations between those Member States who until recently in historical terms were enemies. Europe has provided a forum where democratically elected governments can take decisions based on dialogue. We have seen the development of a single market in Europe, which has offered new economic opportunities for our peoples, and the enlargement of 2004 healed remaining divisions. I believe that these and other achievements are something all of us can welcome.
However, it is the future we must now look to. The European Union today is viewed by many, not least in my own country, as a distant bureaucracy. They see us still as an over-regulated body that is encroaching on too many matters that should be the preserve still of nation states. People want to see cooperation in Europe, but they do not understand why politicians in this Parliament spend so much time on constitutional and institutional issues. People ask what we are going to do to combat global climate change, to fight the scourge of global poverty and to make our continent more competitive in the face of globalisation. They want us to deliver on the substance and not dwell too much on processes.
There may well be a requirement for improving the institutional workings of the EU through treaty changes, but this does not necessarily mean a complex new Constitution.
In the 21st century we need more flexibility and more decentralisation to enable our economies to win in international markets. We do not need more regulation: we need less. We do not necessarily need more majority voting to fight climate change or global poverty; we need more effective intergovernmental cooperation.
Constitutions and institutions do not themselves generate prosperity, they do not make our economies more competitive, they do not reduce CO2 emissions and they do not feed hungry people in the developing world. I urge all governments and the Presidency now to get on with the job - they have started well - of delivering on policy substance.
Thank you, and best wishes for your German course.
(FR) Mr President, Madam President-in-Office of the Council, the declaration made me think back to certain Europeans - to Robert Schuman, since you have used his method of a declaration drafted under conditions of the strictest secrecy, which can be a very fruitful approach. Another reason why I thought of him was that, although his father was French, being born during the war meant that he was born German; his mother was a Luxembourger, and French was only his third language, yet he ended up as President-in-Office of the Council. I also cast my mind back to Alcide De Gasperi, who was born Austrian and served as an Austrian parliamentarian in the time of the Austro-Hungarian Empire, before becoming an Italian one.
These two men were frontiersmen, and it is frontiersmen such as they who are the makers of Europe, for frontiers are the scabs that form over the wounds of history, and we are here in order that those wounds may never be reopened.
Then I found my thoughts turning to you three. They turned to you, Mr President, the scribe of peace, for you are of my generation, a son of a Europe at peace rather than in the flames by which it had previously been consumed, a man with your own personal wound. As for you, Madam Chancellor, you are, for a Frenchman like me, the Chancellor who came from over the wall, over what is now a tourist trail and was once a barrier, while you, Mr Barroso, are the President of recovered liberty, who has changed since the age of 18, when, politically speaking, you were a bit red around the edges.
Looking at the three of you - I do love that declaration, and this is an anniversary, after all - I said to myself: 'Even so, they do have something wrong with them; they are not socialists.' Then, though, I remembered what Guy Mollet, who was a Socialist and President of the Council in 1956, said: 'If you are going to make Europe, don't wait for it to become Socialist first'.
And, yes, it is indeed a damn well-made piece of work!
Thank you very much, Mr Poignant, particularly for your personal comments.
Mr President, Madam Chancellor, would you please confirm that the Presidency is now firmly in favour of improving rather than impoverishing the Constitutional Treaty to ensure its speedy ratification? Will you firmly choose a 'Constitution plus' rather than a mini, tiny or even teeny treaty? Will you not tolerate an IGC with the sole purpose of extricating Member States from pledges to promote referendums?
Remember the unfulfilled challenges of Laeken. The IGC should not be allowed to pull apart the comprehensive package agreed between the institutions and the Member States. Its focus instead should be on reforming the common policies so that they become more responsive to contemporary concerns and future challenges.
And, as regards all those who are asking you to open up the first and second parts, please tell them to be patient. Let us first bring the treaty into force and try things out in practice before returning to tampering afresh with the agreed balance of power. Sometime, the historic first amendment will surely come, but it should not be attempted now.
Mr Duff, I would like to thank you for the contribution you made during our consultation and information process in Parliament.
(IT) Mr President, Chancellor, ladies and gentlemen, at Berlin the European leaders somewhat lacked the courage to point out the choices imposed on us by globalisation, immigration and the risk of losing our identity. There was not one word on Europe's geo-political borders, which, thanks to enlargement to include Turkey, risk meeting Iran, Iraq and even Syria.
Only Pope Benedict XVI, who stands out in this situation as a spiritual head of a Europe otherwise without ideas or ideals, has shown us the way to go: how can anyone fail to understand that it is impossible to build a common Europe while ignoring the cultural and moral identity of the European people? The European leaders remained deaf and dumb to these warnings. Clearly, it is not the Europe of bankers and lobbies that can save us from these dangers, from the crisis of the European social model and from the threat of Islamic invasion.
For those of us in favour of regional autonomy it is difficult to accept a draft constitution that endorses a bureaucratic and centralist Europe, characterised, among other things, as we have seen today, by serious scandals and poor transparency, far from the dream of the great thinkers worthy of a Europe of the regions and the peoples.
Nevertheless, Chancellor, I would like to thank you and acknowledge the sensitivity you have demonstrated, as a leader driven by Christian pietas, in the attention you have given, on my recommendation, to the as yet unresolved issue of the recognition of the rights of imprisoned Italian soldiers. I thank you on their behalf and on behalf of the 50 000 families who await recognition of their sacrifice and their memory.
(DE) Mr President, Madam President of the Council, many thanks to you; Mr Voggenhuber has already presented you with a bouquet on behalf of my group, in which I believe there is nobody who doubts that you deserve it, although we are already wondering what is supposed to happen next, and that, speaking as I do towards the end of the debate, is what I would like to reiterate. We do not in fact believe that the spirit of this Berlin Declaration is compatible with the idea that what is left of the Constitution should ultimately serve only to enable the work of the technocrats and bureaucrats in Brussels to be done a bit more smoothly.
We do indeed see this constitutional project as a cause and a project that is meant to make Europe as a whole more democratic, and that is why we believe the catalogue of fundamental rights, to which reference has been made, simply must be part of it. Far from believing that the question of how that objective is to be achieved, and of how the citizens are to be involved in achieving it is a banal one, we believe that we have learned something from the referendums in France and the Netherlands and that it is important that all citizens, as equals in Europe, should be consulted. Consulting one citizen and not another will result in two speeds; that must not be allowed to happen, and believing as we do that clarification of that would be helpful, that is what we would like to see.
(PT) The German Presidency is seeking to push through its agenda for the EU, which it is moulding on the basis of its increasing ambitions.
With all pomp and circumstance, the Berlin Declaration is simply a further step in this strategy, one of the objectives of which is that the core content of the - already rejected - European Constitution will be revived. The truth of the matter is that, despite the efforts of the powers-that-be to lend the event some grandeur, the overriding feeling was of its artificiality and of total indifference on the part of the people to the announcement of 50 years of the Treaty of Rome.
This is a sign of the times, which illustrates how much the EU is at variance with the interests and aspirations of the peoples of Europe and the world. The dominant forces of European capitalist integration are fully aware of this increasing contradiction. The content of the Berlin Declaration is therefore, in our view, no more than an exercise in exploiting the justified concerns of the peoples of Europe. The Declaration has nothing to do with the real objectives and specific policies of the EU and the harsh reality arising from them.
(IT) Mr President, Chancellor, ladies and gentlemen, the Berlin summit has certainly taken a step forward for Europe, representing the beginning of a new phase following a period marked by difficulties and a degree of failure.
The celebrations of the 50th anniversary of the Treaties have signalled the revival of a European initiative, coordinated between the Council, Commission and Parliament, to build Europe's future. If we are to talk of the future, however, we have to aim to achieve, before 2009, a fundamental law regulating the competences and role of a Union that is not only a market but also has the potential to be a player in international politics, intervening with practical responses not least to citizens' demands.
For this reason, Chancellor, I welcome the initiative to open a major debate on three fundamental subjects: climate change, energy security and the issue of Africa and its tragedies too often ignored by the West. The Europe that we believe in, however, and that our founding fathers believed in is not made up solely of politics and economics. I am concerned to read that hundreds of churches are disappearing in Germany, as I am concerned to note that few children are being born in Italy; I am appalled by the sentences delivered by judges acquitting men who savagely beat their wives in the name of their religion; I am alarmed by the spread of drugs among young people in Europe. This is not the Europe with which we identify and to which we are committed.
It would therefore be a mistake to undervalue or, worse still, to forget the values emphasised in the Berlin Declaration: democracy, peace, freedom, justice and, above all, the importance of the individual and human dignity. How can we fail, therefore, to echo the words of Jacques Delors, who reminds us not to forget our Christian roots. In an interview today he tells us that memory is our future.
Mr President, in looking to the future development of Europe, the Berlin Declaration quite rightly underlines the importance of solidarity and social cohesion in a European model combining economic success and social responsibility. It reminded me of another declaration entitled 'Enhancing Social Europe', adopted by nine EU governments shortly before the Spring Summit this year. That declaration is aimed at rebalancing the policy mix in favour of action in the employment and social fields.
In response, the Spring Summit conclusions included a clear reference to decent work, workers' rights and participation, equal opportunities, safety and health protection at work and the need for a family-friendly organisation of work. The importance of social cohesion was also underlined and stress placed on the need to fight poverty, particularly child poverty. The importance of the social dimension was therefore highlighted in the clearest terms.
The conclusions also recalled the Treaty's social provisions, in particular its attachment to the improvement of employment and of living and working conditions. That is part of Article 136 of the Treaty, which was celebrated on Sunday and serves as a preamble to the very clear legal bases available to the Commission to make proposals to improve employment and living and working conditions.
I think it is a timely reminder from Berlin and from the Spring Summit that the Commission needs to relaunch a social agenda with content because, looking at the Commission's work programme at the moment, it seems to have forgotten that it has any legal bases to allow it to act at all.
We want the Commission to respond as a matter of urgency. It could make a start by giving substance to the current game of smoke and mirrors around the subject of flexicurity. Let us have fresh legislative proposals to tackle exploitative forms of atypical work. Let us see flexicurity being given positive meaning for the millions of workers who currently see it as a cloak for exploitation.
Finally, I hope the German Presidency will keep social Europe centre stage in the approach to, and beyond, the June Summit. In that way, the Berlin Declaration will retain credibility.
- (PL) Chancellor, first and foremost, I would like to express my gratitude for the fact that you have succeeded in leading Europe out of its state of melancholy, its sense of doom and gloom. On 25 March, Europeans not only sang the Ode to Joy, but really felt that joy.
What the Berlin Declaration depends on is how it will be implemented. Its place in the history of the European Union depends on what happens next. But it does confirm one important thing, which is that Europe has indeed united, and gives the parties responsible for this unification due credit.
However, we should perhaps also add that Europe, as far as East and West are concerned, is only just unifying now. Two different pasts and two different sensibilities must unite. We also need Europe to be strong and integrated.
The unification of Europe is our challenge. And the striking view expressed in the Berlin Declaration - that Europe needs to re-discover its foundations - is another challenge. If Europe has to re-define its foundations, then without a treaty giving it a political dimension and allowing it to make effective decisions, Europe will be unable to move ahead. It also seems to me that the assertion that we are united should mean: we are united so that Europe can move ahead.
Mr President, honourable Members, I would like, very briefly, to sum up this debate, which is one for which I am very grateful.
What has become clear here today - and I am sure that this reflects opinion in all of your groups - is that the common mind and will of the overwhelming majority in your House is that this Europe of ours be moved forward, and, moreover with a dose of optimism thrown in, of the kind referred to by the chairman of the Socialist Group, Mr Schulz, whom I, too - on the assumption that I, in my capacity as President-in-Office of the Council, am allowed to do so - want to praise today, for that the situation is historic, and a very serious one, is a point on which I agree entirely with all those who have made it today.
There are still those sceptics who hesitate and doubt whether we really need a timetable, and whether we really need to present the citizens with a renewed basis in 2009, as we, in the Berlin Declaration, said that we would. To these sceptics, we should say that we, as the German Presidency, like Parliament and the Commission, are already aware that what is at stake here is what we once called the 'Europe of projects', in other words, that very definite steps forward need to be taken, of the kind that are actually visible to people.
This is not just about our now laying down this or that voting procedure and settling institutional issues, but also, at the same time, about showing people that we are accomplishing something, something that is of great significance in terms of the life of every individual. The more we manage to get done in these six months, in which we do of course have other important matters to address, the easier it will then be to make progress with these other issues. In any case, our efforts over the coming three months will be equally devoted to both these things, and I would like to say a very warm thank-you to your House for giving its attention to many of these practical matters. Yesterday, for example, you managed to unlock resources for the protection of the environment, thus making it possible for projects to get started. We have also had things to say about agriculture. It is in areas such as these that people ask just what Europe is now achieving, and so succeeding in this now is a positive thing.
The question has also been asked in your House as to how the Berlin Declaration came into being. I believe it was Winston Churchill who said, on the subject of the Treaties of Rome, that 'Never has something as important as the Treaties of Rome come to pass in back rooms such as these without anyone noticing anything'. We stand no chance of repeating that sort of performance in an age such as our own in which the media are everywhere, but I do believe that we must, not least over the coming months, find the right mix between participation and the whole business of getting things done, and the public square is not always the best place for doing that. It was not, then, the case that the President had been obliged to have secret consultations with me on the Berlin Declaration, but the groups in your House were of course involved in one way or another, and that is how we tried to reflect on your proposals, in exactly the same way as we did with the Commission and the 27 Member States.
Everyone knows, though, that one of the things about democracy is that not everyone finds their views reflected in what comes out of the end; there are times when these things can be done only in parallel, and these things cannot all be reported on at the same time, but I do nevertheless believe that the public should be let in on what is now at stake, and that is why I have a request to make of your House. Mr President, I would very much like to make a suggestion to your House, for the Council is not, as an institution, suited to making a particularly good job of celebrating public participation. Since Parliament has committees, it might perhaps be possible to arrange - perhaps in May - a hearing of civil society, to which the Council would also send a representative, at which we might consider what is being said within civil society about people's expectations of this process of producing a renewed common basis, so that we could then, by means of a debate before the next Council, involve, to some degree, the European public in our deliberations.
(Applause)
I believe, then, that we, over the coming three months too, will be seeing a lot of each other. The first three months were fun; why, then, should the second half not be enjoyable too? Thank you very much.
(Applause)
Thank you, Chancellor Merkel; the most important thing is that it has become apparent that we again believe in Europe and trust one another, and this trust between this House and yourself as the representative of the European Council has grown to an incredible degree over recent weeks. I can speak for many in this House, and, in particular, for myself when I say that working together with you was a cause of great joy, and that we look forward to further cooperation with you and with the Commission. We wish you much continued success, and are right behind you.
(PL) The long-awaited Berlin declaration has come as something of a surprise to the peoples of Europe. Not so much due to what it contains, which the press has dubbed a 'masterpiece of ambiguity', but due to the lack of public debate. It speaks volumes that the declaration was signed by only three people, representing the European institutions, rather than by representatives of all twenty-seven Member States.
In fact, the declaration does not commit anyone to anything, or smooth out the differences in opinion as regards the role and functioning of the Union. There is no agreement on a common foreign policy, and no outline of a European defence policy.
The decisive opposition in some countries to a reference to Europe's Christian roots places a question mark against any definition of common European values. In the future, and in spite of all these unresolved issues, we should not stray from the path of dialogue and consultation towards blackmailing countries who voice various reservations.
(HU) The European Union has reached a mature age, and it seems that it has also gained the appropriate wisdom, since it has succeeded in adopting a concise document that concentrates on values, principles and the tasks that lie ahead, and that is at the same time comprehensible for the average person. The Union has thus demonstrated that it is able to speak with one voice and is ready to take action based on values.
This declaration celebrates the 50th anniversary of the Treaty of Rome, but I would like to recall another 50th anniversary as well, namely that of the 1956 Hungarian Revolution, which is equally present at the roots, origins and traditions of today's European Union. Without the example of 1956 and of the Hungarian revolutionaries, the European Union would not have been able to develop in the way in which it has done, in what we can now refer to as our common Europe.
I am convinced that we need a European Union that is strong, self-confident about its values and identity, refusing to yield from its principles and incapable of any subterfuge. We would like to see a Union that deepens the cooperation of its Member States, fosters internal collaboration and moves toward greater solidarity and political integration.
Why is a strong European Union in our interest? Because with it, each individual state can also grow considerably stronger. In order to be strong, it is also important, of course, that we be capable of clearly recognising our past and our identity.
I celebrated the 50th anniversary in Rome at a conference organised by a civil society organisation, and I would like to pass on to you one of the messages of this conference, namely, that we must indeed recognise our identity, and recognise and affirm the roots of Europe, its Christian roots. Everyone who looks at Europe from the outside sees in us what it is that is common to us all. Why do we fail to see this ourselves, and why are we afraid to acknowledge it?
Thank you very much, Mr Szájer, not least for your cooperation in the internal coordination, in which you had a hand.
(PL) The Berlin Declaration was signed at a very important moment for the European Union. The signing of the Treaties of Rome 50 years ago was the first step in the implementation of an ambitious idea. The presence of twenty-seven states in Berlin reflected the impact of this idea. When the Union was founded in the ruins of post-war Europe, the founding declaration was signed by just six states.
Now, half a century on, it is a joy that Europe is living in peace. It has almost half a billion inhabitants. It covers a large part of the continent and is a greater force in the world than ever. The results of integration are impressive: a unified market, a common currency in thirteen states and the free movement of people, goods and capital. The European Union has taken on commitments to protect the environment and to work towards sustainable development. It is an active and high-profile player in the international arena, bringing stability and prosperity to neighbouring countries.
The Berlin Declaration is an important symbol for Europe. However, something is still lacking, despite the clear sense of achievement. We might have wished for the European Union to have a Constitution on the 50th anniversary of the signing of the Rome Treaties. We still face a number of challenges: global economic competition, new challenges in the fields of social policy, environmental protection, energy and security. Europe's citizens want a more effective and stronger Union, operating on the basis of transparent rules. We should remove the barriers facing citizens, particularly in the new Member States, in relation to the free movement of people and services. We have to finish enlarging the Schengen and the euro zones. We need to implement a common energy policy. Europe needs economic growth, new jobs and better social security.
In this context, the point in the Declaration which states that the institutional foundations of Europe have to be agreed by 2009 is of great importance. It should motivate all Member States to carry out the necessary institutional reforms. Chancellor Angela Merkel deserves praise for her significant contribution to our common success. Today the European Union has a female face. The Union is a woman.
(ES) There has been talk here, Mr President, of the importance of a European climate change policy. Is that possible with the current Treaties? No.
There has also been talk of the social integration of immigrants. Is that possible with the current Treaties? No.
And what about a single energy market? It has no legal basis in the current Treaties. I say this because to contrast what some have called 'the real polices of concern to the citizens' with instruments and techniques, as if the latter were not important, simply shows ignorance of how the European Union works.
Without procedures, without legal bases, the European Union cannot act, and without more democracy, it will be acting without legitimacy. That is why it is so important that we reach an agreement on the Constitutional Treaty.
I believe that, following the German Presidency's success at the Berlin event, that is what we must now be working towards.
I hope that the European Council in June will provide for that. It does not need to be done unanimously, and I believe that it is very important to set the mandate. And on setting the mandate for the Intergovernmental Conference - and a university teacher is speaking here - we must take account of those who have passed the exam, in some cases with distinction, and we must help those who have failed it and those who have not taken it, but we must not just take account of those who have failed or not taken it.
Those of us who have ratified it, therefore, have fulfilled our commitment and we must be taken into account when that mandate is established.
It has been said here, and quite rightly, that this Parliament, via yourself, Mr President, has made a decisive contribution to the Berlin Declaration. I believe that we want to do the same in the Intergovernmental Conference: we all want to help the European Council, because the Commission is part of the Intergovernmental Conference, because the national parliaments are going to ratify the result of that Conference. But we want to make a decisive contribution to ensuring that the Intergovernmental Conference is as great a success as the Berlin Declaration, at least.
Thank you very much, Mr Méndez de Vigo. I would also like to express my gratitude to you for your good cooperation in the preparatory work, in which you were the coordinator for the Group of the European People's Party (Christian Democrats) and European Democrats.
(EL) Mr President, the Berlin ceremony is over and it was phantasmagorical on the very important achievements of the past 50 years. However, the lights of the ceremony have now been switched off and we find ourselves face to face with the fact that the European citizens are dominated by feelings of indifference, bitterness and, more importantly, anxiety. European citizens are convinced that Europe cannot easily move forward as things stand.
It is comforting that Chancellor Mergel understood that the first priority is to create the preconditions for rendering the mechanisms of the institutions of the European Union operational, given that it is obvious that the European Union of the 27 cannot move forwards with the same structures and the same organisation as it had when there were only 15 members. The endeavour is extremely difficult. It is telling that the Berlin declaration signed by the 27 leaders makes no reference to the European Constitution, which is the main issue of concern to us. The creation of a position of President of the Union and of Minister of Foreign Affairs, the reduction in the number of commissioners, the new weighting of votes, the increase in Parliament's responsibilities, the abolition of the three pillars, the strengthening of the institution of reinforced cooperation between the Member States and the acquisition of a legal personality for the European Union are some of the arrangements achieved in the European Constitution which was not voted through. I think that we should integrate them into a new 'Nice II' Treaty and put them into practice before the elections in 2009.
Let us forget about grandiose plans. Let us come down to reality. I think that this Europe can move forward with this realistic solution.
(FR) Madam President, Madam President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, the Berlin Declaration is addressed to the peoples of the EU, bidding them take stock of the extraordinary success with which our shared endeavour has met; recalling our European values, it must be the starting point for a new leap of imagination over and above the solidarities that have enabled certain shared policies to coalesce over the past half-century.
We have to be realistic, without concealing the current difficulties, and persuade Europeans that the building of a strong and united Europe in the world is not merely indispensable, but represents an opportunity for each of our twenty-seven countries and every one of the Union's 500 million citizens. If they are to be won over, we must not only offer them concrete results and tangible evidence of the EU's added value, but must also adopt a more optimistic attitude, and that is what Chancellor Merkel has done.
Europeans are divided among themselves on the main directions of European policy; some believe that Europe is taking too liberal a course and is failing to protect its own people against globalisation, while others believe it is not protectionist enough. As always, the truth is somewhere between the two extremes.
Our continent is one of the few fixed points of stability in an increasingly unpredictable world. Our histories are full of lessons to learn, and our cultures are rich in diversity, the guiding lights for many peoples. Our economy is generally sound and open to the world. We strive unceasingly for greater solidarity with the least well-endowed and least stable regions of the world.
Let me take this opportunity to salute the President-in-Office of the Council, and not only her achievements but also her efforts, which demonstrate her concern that Europe should make progress and that a way should be found out of the stalemate that we have been experiencing for some months now, and for that I should like to thank her most sincerely.
- (PL) Madam President, President of the Commission, we, the citizens of Europe who have come from behind the 'iron curtain', set the greatest value in freedom, including the free market, and what was once our national product or, if you like, our regional speciality, namely solidarity. We also know the price of defending these values. For decades we dreamed of returning to the European homeland of free nations. We grew up listening to banned radio programmes, broadcast from Munich, with the proud name of 'Radio Free Europe'.
Now we are still true to that Europe, free and united. As members of the European Union we have the full right to contribute to moulding its future. It is no longer enough to have the words 'Europe, Europe' on our lips, but we also have to ask 'Europe yes, but what kind of Europe?' Europe should be a project enjoying the full confidence of all of its members. There cannot be any taboo subjects in the European debate.
The Constitutional Treaty, which the French and the Dutch rejected, is open to analysis by each country, which has the right to question those aspects it regards as controversial.
However, we should not be in a situation where Mr Schulz, the leader of the Socialist Group in the European Parliament, takes every opportunity to marginalise those Member States that dare to differ from his view of the future institutional shape of the European Union, or which differs from the political correctness that the Left is trying to impose. The debate on the treaty proposed by the German presidency should be dominated by openness and a willingness to compromise, even on such difficult issues as looking for a new and fair way of voting in the Council.
I also noticed that the Berlin Declaration lacked any reference to our Christian roots.
Finally, I would like to quote the Belgian politician Paul-Henri Spaak, in whose building we are today, and who in 1957 said:
(FR) As I once said in Strasbourg, when the present times have passed, when we will all have been gone for many years and when men seek to recount the human adventure that we lived, they will - irrespective of our religious or philosophical convictions - be unable to say more than that the people of those times, of that century, lived together the immense adventure of Christian civilisation.
(DE) Madam President, Mr President-in-Office of the Council, Mr President of the Commission, Madam Federal Chancellor, I feel very honoured to be able to speak under your Presidency. There are a few comments I should like to make. The first is that - as the Berlin Declaration made clear - Europe has, by means of integration, been able to achieve a degree of peace, freedom and prosperity such as it has never done in all its history heretofore, the like of which is probably unique in the history of the human race.
Secondly, it has also become plain that we face challenges that, in many areas, such as terrorism, globalisation, foreign and security policy and energy security, the nation states are no longer able to master on their own, and that list makes evident that the European Union has been a success wherever and whenever we have availed ourselves of the Community method, worked with a common body of law and applied the Monnet method. It is for this reason - or so I believe - that the constitutional process should be conducted on this same basis, for we are weakened wherever the governments work together.
That also means - if we are now to embark upon the next, the post-Berlin declaration stage, and if the constitutional process is to be resumed - that it is important that these principles of the Community method be adhered to. The constitutional treaty already contains much that we need if we are to meet the challenges that await us.
While the Constitution does not, in itself, solve any problems, it does provide us with the framework of legitimacy and decision-making competence that enable us to do so for ourselves, and I hope that it is, for this reason, clear to all twenty-seven Member States - and I am following the Commission in saying this - that they have to have very good reasons for not going along with that process, and so we have to ensure the European Union, as a community of twenty-seven, faces up to this challenge rather than disintegrating into the little blocks that would result if it could not, as a whole, succeed in doing so.
In giving the floor to President Barroso, I would like to apologise for the absence in this Chamber not of MEPs, since they are notorious for it, but, above all on a subject such as that which we are debating, of many of those who participated in the debate I am sure, however, that they will read your speech and will perhaps follow it on screen.
Madam President, honourable Members, I feel that this has been an interesting debate. I had prepared one or two answers to specific questions, but given that the honourable Members who asked them are not here, I might leave those answers for another time.
I should like, however, to make a general comment on the fundamental issue at stake here, namely the substance and the process. We need both. We need to resolve the major problems facing us in Europe and the problems of globalisation, yet we also need to have the best processes and institutions. I do not agree with those who seek to focus the debate on one of these aspects. If we want to resolve problems and if we want to be able to address the major challenges, we need more efficient, more democratic and more coherent institutions
We also need to resolve the constitutional issue. Whether or not we refer to the Treaty as 'constitutional', we need to resolve the question and this is my appeal to you today, honourable Members, even those who do not have the same enthusiasm as others for the constitutional concept. I know that you share the desire to resolve problems pragmatically. I trust you will make your contribution and help all EU governments to find a solution as regards both processes and the institutions, because if we want results, we need these institutions.
As regards how to involve civil society and the general public in the debate on the institutional issue, I should also like to say that we in the Commission have been active. Prior to adoption of the Berlin Declaration, I personally had meetings with Commission Vice-President Mrs Wallström and leaders of Parliament, as well as representatives of civil society. I welcome the proposal that Chancellor Merkel put forward today for Parliament to arrange a hearing of civil society in May. The Commission would like to support this initiative if Parliament carries out the proposal.
We are ready, in conjunction with Parliament, to launch the debate on these issues, whilst ensuring that there is room for negotiation between governments, and for this reason I wish to support Chancellor Merkel's proposal.
(FR) By way of conclusion, I shall now speak in French, as I respond to Mr Poignant's very important observation. I would like to thank him for having, with some humour, raised a very important point and for showing that people can hold different positions where policy and ideology are concerned, while sharing in the same European spirit. Therein lies a lesson for all of us. I believe that that exactly sums up our European project which, to a large degree, transcends our political and ideological differences. One may tend towards the Left, or be more inclined towards the Right or Centre, but what we need is a coalition of the European spirit. That is a lesson for all of us, and I want to thank you, Mr Poignant, for it, just as I also thank those who, as members of different political families, share this spirit - to be sure, with nuances - for it is only by that spirit, which I perceived in Berlin, that we can answer the great expectations that Europe has of us.
Turning to the subject of solidarity, I would like to say - in particular to certain Members of your House belonging to political groups with a rather more sceptical view of integration - that it must not be forgotten that solidarity is a two-way street and that you should not forget that the day will probably come when your own country will be in need of solidarity from others, expressed in practical terms. We must all, then, manifest the spirit of solidarity and understand that it is only in that spirit that we can achieve an institutional settlement and, above all, respond to the great challenges that Europe has to face.
Thank you, Commissioner.
The debate is closed.
Written statement (Rule 142)
in writing. (FR) In my capacity as a French representative of the citizens of the EU in the European Parliament, I shall start by expressing my great respect and admiration for the President of the French Republic, my friend Jacques Chirac, who, in being present at Berlin on 25 March 2007, was attending his last European summit in his capacity as a Head of State and whose actions in defence of a strong and independent France within a strong and united European Union have always been characterised by lucidity, competence and humanism.
Although disappointed that Members of the European Parliament, who represent Europe's citizens and peoples, were not involved in the Berlin Declaration, I do nevertheless welcome its confirmation of the desire to make progress with European integration, its proclamation of our values and the fact that it establishes the 2009 European elections as the political deadline for settling the institutional issues. I congratulate Mrs Merkel, the current President of the European Union and Chancellor of Germany, my friend Mr Poettering, the President of the European Parliament, and Mr José-Manuel Barroso, President of the Commission, on the work they have accomplished.